Citation Nr: 0313797	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  

The case was previously before the Board in November 2001, 
when it was remanded for additional notification and 
development as required by the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died in December 1998, at the age of 51, with 
the immediate cause of death listed as metastatic 
hepatocellular carcinoma due to cirrhosis as a consequence of 
chronic hepatitis C infection; the veteran's receipt of a 
liver transplant was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

3.  The veteran was not service connected for any disability.

4.  There is no competent medical evidence of hepatitis 
infection during the veteran's active military service.

5.  There is no medical evidence linking the veteran's fatal 
hepatitis C, cirrhosis, and liver cancer with his active 
military service or with Agent Orange exposure during 
service.

6.  The fatal hepatitis C infection, cirrhosis, and liver 
cancer were not the result of disease or injury during the 
veteran's active military service.

7.  The medical evidence of record links the veteran's fatal 
hepatitis C infection to a history of intravenous drug abuse.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002). 

2.  The veteran's fatal hepatitis C was incurred as the 
result of intravenous drug abuse, due to willful misconduct, 
and was not incurred in the line of duty; service connection 
for hepatitis C may not be established as a matter of law.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist, the VCAA requires that VA notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate her claim in a Statement of the Case 
dated June 2000.  In July 2002 the RO sent the appellant a 
letter which again informed her of the evidence needed to 
substantiate the claim and also informed the appellant of 
VA's duty to assist her and which party would be responsible 
for obtaining which evidence.  This letter was returned to 
the RO in August 2002.  The Postal Service indicated that the 
letter was to be returned to sender and that no forwarding 
address was on record.  The RO attempted to ascertain the 
appellant's new address from the postal service and from the 
appellant's representative.  The RO also attempted to contact 
the appellant by telephone.  All of these attempts to contact 
the appellant were unsuccessful.  

In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In reaching this determination, the Board notes that the RO 
fulfilled its statutory duty to assist the appellant in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  The Board concludes 
that the discussion in the Statement of the Case adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Moreover, VA has fulfilled its 
duties to inform and assist the appellant on her claim.  The 
RO has obtained the veteran's service medical records and 
service personnel records.  The RO has also obtained the 
private medical records indicated by the appellant.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.  A remand or further development of the claim would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2002).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2002). 

In this case, the death certificate shows that the veteran 
died in December 1998, at age 51.  No autopsy was conducted.  
The immediate cause of death was listed as metastatic 
hepatocellular carcinoma due to cirrhosis as a consequence of 
chronic hepatitis C infection.  Being a liver transplant 
recipient was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
During his lifetime the veteran was not service connected for 
any disability.   

Since the veteran was not service connected for any 
disability at the time of his death entitlement to service 
connection for cause of the veteran's death cannot be granted 
on this basis.  

In deciding the claim to entitlement to service connection 
for the cause of the veteran's death, the Board must also 
consider whether the disabilities that caused the veteran's 
death, that is, liver cancer, cirrhosis, and hepatitis C, may 
be service-connected.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.304, 3.305 (2002).  Cancer may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2002).  

The appellant, the veteran's widow, contends that the 
veteran's fatal liver disorders were incurred during the 
veteran's active service in Vietnam.  She has also asserted 
that exposure to Agent Orange during this service in Vietnam 
may have caused the veteran's fatal liver disorders.  

The veteran's service medical records are of record.  They do 
not show that the veteran was diagnosed with cancer or 
hepatitis during military service.  There is no evidence that 
the veteran's liver cancer manifested within a year after he 
separated from service.  As such, service connection cannot 
be granted under a presumptive basis.  38 C.F.R. § 3.309(a) 
(2002).

Private medical records dated in February 1997 indicate the 
circumstances of the veteran's initial diagnosis of cirrhosis 
and hepatitis.  The medical history of record indicates that 
the veteran had a history of heavy alcohol use and the he 
reported a remote history of intravenous drug abuse.  This 
record indicates the veteran's intravenous drug abuse as the 
causative factor in his hepatitis C infection.

Applicable regulations state that direct service connection 
"may be granted only when a disability  . . . was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs."  38 C.F.R. § 3.301(a) (2002).  

"The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin."  
38 C.F.R. § 3.301(c)(3) (2002).  

"An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.301(d) (2002).  

Abuse of drugs is not in the line of duty and is considered 
to be willful misconduct.  Moreover, the applicable law and 
regulations state that service connection "may be granted 
only when a disability  . . . was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2002)(emphasis added).  In this case, the Board 
notes that the appellant filed her claim for service 
connection for the cause of the veteran's death in December 
1998.  As such, service connection for the cause of the 
veteran's death as a result of hepatitis C infection 
resulting from the veteran's abuse of drugs may not be 
established as a matter of law.  The law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from willful misconduct, 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 2002); 38 C.F.R. § 3.301(a)(2002).

The Board notes that the veteran's service personnel records 
do indicate that he served in combat in Vietnam and that he 
was awarded the Purple Heart for sustaining a wound.  The 
service medical records do not detail this wound and do not 
indicate that the veteran received any blood transfusions 
during service.  However, even assuming that the veteran was 
wounded and exposed to external blood, there is no medical 
evidence linking the veteran's hepatitis C infection to that 
blood exposure.  The only competent medical evidence of 
record relates the veteran's fatal hepatitis C infection to 
intravenous drug abuse.  As such, the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.

Finally, the Board must address the appellant's allegations 
that the veteran's exposure to Agent Orange during active 
service in Vietnam caused his fatal hepatitis C infection.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).  The veteran's fatal liver 
cancer, metastatic hepatocellular carcinoma, is not a soft-
tissue sarcoma as defined by the regulations.  38 C.F.R. 
§ 3.309(e), Note 1 (2002).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003)(emphasis added); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The veteran's 
service personnel records clearly show that he served in 
combat in Vietnam during the Vietnam era.  As such, he is 
presumed to have been exposed to Agent Orange during such 
service.  However, the medical evidence of record shows that 
the veteran died of metastatic hepatocellular carcinoma due 
to cirrhosis as a consequence of chronic hepatitis C 
infection.  None of these are diseases which warrant service 
connection on the presumptive basis of exposure to Agent 
Orange.  As such, service connection cannot be granted on 
this basis.  38 C.F.R. § 3.309(e) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  However, in the present case, there is no medical 
evidence which in any way links the veteran's fatal liver 
disorders to Agent Orange exposure during service.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
evidence of record shows that the veteran died of metastatic 
hepatocellular carcinoma due to cirrhosis as a consequence of 
chronic hepatitis C infection.  The medical evidence of 
record clearly relates the veteran's fatal hepatitis C 
infection to a history of intravenous drug abuse.  There is 
no medical evidence linking the veteran's fatal disabilities 
to military service, his in-service wound, or to Agent Orange 
exposure during service.  Therefore service connection for 
the cause of the veteran's death is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

